

Exhibit 10.2                                                         
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into as of
August 7, 2015 (the “Effective Date”), by and between RetailMeNot, Inc., a
Delaware corporation (the “Company”), and Jonathan B. Kaplan, an individual (the
“Executive”).
1.        EMPLOYMENT TERMS AND DUTIES
1.1        Employment. The Company hereby employs Executive, and Executive
hereby accepts employment by the Company, upon the terms and conditions set
forth in this Agreement.
1.2        Duties. Executive shall serve as General Counsel and Corporate
Secretary and shall report directly to the Company’s Chief Financial Officer
(“CFO”) until such time as that role is no longer filled by Louis Agnese, at
which point Executive shall report directly to the Company’s Chief Executive
Officer (“CEO”). Executive shall have the authority, and perform the duties
customarily associated with his title and office together with such additional
duties as may from time to time be assigned by the CFO or CEO, as applicable.
During the term of Executive’s employment hereunder, Executive shall devote his
full working time and efforts to the performance of his duties and the
furtherance of the interests of the Company and shall not be otherwise employed.
1.3        Term. Subject to the provisions of Section 1.5 below, the term of
employment of Executive under this Agreement shall commence on the Effective
Date and shall continue until terminated by either party (the “Employment
Term”). Upon termination of this Agreement, this Agreement shall expire and have
no further effect, except as otherwise provided in Section 4.4 below.
1.4        Compensation and Benefits.
1.4.1    Base Salary. In consideration of the services rendered to the Company
hereunder by Executive and Executive’s covenants hereunder and in the Company’s
Proprietary Information and Inventions Agreement, during the Employment Term,
the Company shall pay Executive a gross salary of $280,000.00 per year (the
“Base Salary”), less statutory and other authorized deductions and withholdings,
payable in accordance with the Company’s regular payroll practices. This salary
will be eligible for increase from time to time in accordance with the employee
compensation policies then in effect.
1.4.2    Bonus Plan. Executive may be entitled to participate in the Company’s
employee bonus plans as may be authorized by the Company’s Board of Directors
(“Board”) from time to time (any bonus paid pursuant to such plans, the
“Bonus”). Executive’s annual aggregate target bonus base (the “Bonus Base”) will
be equal to 50% of Executive’s then current Base Salary. The Bonus objectives
will be created by the CFO or CEO, as applicable, after consultation with
Executive. The Bonus shall be less statutory and other authorized deductions and
withholdings and payable at the times when other management bonuses are paid.
Executive must be an employee at the time that Bonuses are paid to be eligible
to receive a Bonus.
1.4.3    Benefits Package; Business Expenses. As an employee of the Company,
Executive will be eligible to enroll in the Company’s benefit programs as they
are established from time to time. Upon receipt from Executive of supporting
receipts to the extent required by applicable income tax

1

--------------------------------------------------------------------------------



regulations and the Company’s reimbursement policies, the Company shall
reimburse Executive for out-of-pocket business expenses reasonably incurred by
Executive in connection with his employment hereunder.
1.4.4    Equity Compensation.
(a)    Subject to the approval of the Compensation Committee of the Board of
Directors (the “Compensation Committee”), the Company will grant to Executive
non-qualified options to purchase 32,550 shares of the Company’s Series 1 common
stock (the “Employment Option”) with an exercise price per share equal to the
fair market value on the date of grant of the Employment Option. The Employment
Option will vest with respect to 1/48th of the shares on the first monthly
anniversary of the date of grant, with the remaining shares vesting in equal
annual installments thereafter, subject to Executive’s continued employment with
the Company on any such vesting date.
(b)    Subject to the approval of the Compensation Committee, the Company will
also grant to Executive restricted stock units entitling Executive to receive
7,000 shares of the Company’s Series 1 common stock (the “Employment RSUs” and
together with the Employment Options, the “Employment Equity Compensation”). The
Employment RSUs will vest with respect to 25% of the shares on the one year
anniversary of the date of grant, with the remaining shares vesting in equal
annual installments thereafter, subject to Executive’s continued employment with
the Company on each vesting date.
(c)    The Employment Equity Compensation will be governed by the RetailMeNot,
Inc. 2013 Equity Incentive Plan, as amended (the “Plan”), and related award
documents.
1.5        Termination. Executive’s employment and this Agreement (except as
otherwise provided hereunder) shall terminate upon the occurrence of any of the
following, at the time set forth therefor (the time of any such termination
being the “Termination Date”):
1.5.1    Death or Disability. Immediately upon the death of Executive or a
determination by the Company that Executive has ceased to be able to perform the
essential functions of his duties, with or without reasonable accommodation, for
a period of not less than 180 days, due to a mental or physical illness or
incapacity, unless otherwise required by law (“Disability”) (termination
pursuant to this Section 1.5.1 being referred to herein as termination for
“Death or Disability”).
1.5.2    Voluntary Termination. Thirty days following Executive’s written notice
to the Company of termination of employment without Good Reason (as defined in
Section 1.5.5); provided, however, that the Company may waive all or a portion
of the 30 days’ notice and accelerate the effective date of such termination
(and the Termination Date) (termination pursuant to this Section 1.5.2 being
referred to herein as “Voluntary” termination).
1.5.3    Termination For Cause. Immediately following notice of termination for
Cause (as defined in the Plan) given by the Company.
1.5.4    Termination Without Cause. Notwithstanding any other provisions
contained herein, including, but not limited to Section 1.3 above, the Company
may terminate Executive’s employment immediately following notice of termination
without Cause given by the Company (termination pursuant to this Section 1.5.4
being referred to herein as termination “Without Cause”).
1.5.5    Resignation for Good Reason. Thirty days following Executive’s written
notice to the Company of Executive’s intent to resign for Good Reason (as
defined herein), provided that

2

--------------------------------------------------------------------------------



Company has not remedied the breach identified by Executive within this 30-day
notice period, and provided further that Executive has provided Company written
notice of Executive’s intent to resign for Good Reason within 60 days of the
occurrence of the event providing “Good Reason” to resign. For purposes of this
Agreement, “Good Reason” shall mean Executive’s resignation in connection with a
Change in Control following (i) a significant reduction of Executive’s duties,
position or responsibilities relative to Executive’s duties, position or
responsibilities in effect immediately prior to such reduction, other than where
Executive is asked to assume substantially similar duties and responsibilities
in a larger entity after such Change in Control; (ii) a reduction in the
Executive’s level of compensation (including base salary, fringe benefits and
target bonus under any corporate-performance based bonus or incentive programs
as established from time to time) by more than 10%; (iii) a relocation of the
Executive’s place of employment by more than 20 miles from the Company’s current
offices; or (iv) the liquidation or complete dissolution of the Company;
provided, however, that upon the occurrence of any event described in (i), (ii)
or (iii) hereof shall constitute a Resignation for Good Reason, if and only if
such change, reduction or relocation is effected without Executive’s consent.
1.5.6    Other Remedies. Termination pursuant to Section 1.5.3 above shall be in
addition to and without prejudice to any other right or remedy to which the
Company may be entitled at law, in equity, or under this Agreement.
1.6        Severance and Termination.
1.6.1    Voluntary Termination, Termination for Cause, Termination for Death or
Disability. In the case of a termination of Executive’s employment hereunder for
Death or Disability in accordance with Section 1.5.1 above, or Executive’s
Voluntary termination of employment hereunder in accordance with Section 1.5.2
above, or a termination of Executive’s employment hereunder for Cause in
accordance with Section 1.5.3 above, (i) Executive shall not be entitled to
receive payment of, and the Company shall have no obligation to pay, any
severance or similar compensation attributable to such termination, other than
Base Salary earned but unpaid, vested benefits under any employee benefit plan,
and any unreimbursed expenses pursuant to Section 1.4.3 hereof incurred by
Executive as of the Termination Date, and (ii) the Company’s other obligations
under this Agreement shall immediately cease.
1.6.2    Termination Without Cause – Not In Connection with A Change in Control.
Subject to the provisions set forth in this Agreement, in the case of a
termination of Executive’s employment hereunder Without Cause in accordance with
Section 1.5.4 above, the Company shall pay Executive the following severance
package (“Severance Package”): (i) an amount equivalent to six months’ of
Executive’s then Base Salary, subject to the tax withholding specified in
Section 1.4.1 above, payable as set forth herein (“Severance Payment”), and (ii)
to the extent Executive participates in any medical, prescription drug, dental,
vision and any other “group health plan” of the Company immediately prior to
Executive’s Termination Date, the Company shall pay to Executive in a lump sum a
fully taxable cash payment in an amount equal to six times the monthly premium
cost to Executive of continued coverage for Executive (and for Executive’s
spouse and dependents to the extent participating in such plans immediately
prior to the Termination Date) that would be incurred for continuation coverage
under such plans in accordance with Section 4980B of the Internal Revenue Code
of 1986, as amended, and Part 6 of Title 1 of the Employee Retirement Income
Security Act of 1986, as amended, less applicable tax withholding, payable on
the first payday following the 30th day after Executive’s termination date.
Executive may, but is not obligated to, use such payment toward the cost of
continuation coverage premiums. The Company’s obligation to provide Executive
with the Severance Package is contingent upon Executive’s execution of a general
release of claims satisfactory to the Company, with such release becoming
effective on or before 30 days following Executive’s termination date
(“Severance Condition”). Payment of the Severance Payment will commence on the
first payday following the 30th day after Executive’s termination date and
continue

3

--------------------------------------------------------------------------------



over a 6 month period in equal installments, with payments made on Company’s
regular paydays. Such release will not affect Executive’s continuing obligations
to the Company under the Proprietary Information and Inventions Agreement. The
Company’s obligation to pay and Executive’s right to receive the Severance
Package set forth herein shall cease in the event of Executive’s breach of any
of his obligations under this Agreement or the Proprietary Information and
Inventions Agreement.
1.6.3    Termination Without Cause or Resignation for Good Reason – In
Connection with a Change in Control. Subject to the provisions set forth in this
Agreement, in the case of a termination of Executive’s employment hereunder
Without Cause in accordance with Section 1.5.4 above or the resignation of
Executive’s employment hereunder for Good Reason in accordance with Section
1.5.5 above, in each case, 60 days prior to or within 12 months after a Change
in Control, the Company shall provide the following severance package (“CIC
Severance Package”): (i) Company shall pay Executive an amount equivalent to six
months of Executive’s then Base Salary plus 50% percent of Executive’s Bonus
Base, subject to the tax withholding specified in Sections 1.4.1 and 1.4.2
above, payable as set forth herein (“CIC Severance Payment”); (ii) to the extent
Executive participates in any medical, prescription drug, dental, vision and any
other “group health plan” of the Company immediately prior to the Termination
Date, the Company shall pay to Executive in a lump sum a fully taxable cash
payment in an amount equal to 6 times the monthly premium cost to Executive of
continued coverage for Executive (and for Executive’s spouse and dependents to
the extent participating in such plans immediately prior to the Termination
Date) that would be incurred for continuation coverage under such plans in
accordance with Section 4980B of the Internal Revenue Code of 1986, as amended,
and Part 6 of Title 1 of the Employee Retirement Income Security Act of 1986, as
amended, less applicable tax withholding payable on the first payday following
the 30th day after Executive’s termination date (Executive may, but is not
obligated to, use such payment toward the cost of continuation coverage
premiums); and (iii) one-hundred percent of any unvested shares subject to any
equity grants issued to Executive by Company shall accelerate and vest and
become exercisable in full. Company’s obligation to provide Executive with the
CIC Severance Package is contingent upon Executive’s execution of a general
release of claims satisfactory to the Company, with such release becoming
effective on or before 30 days following Executive’s termination date. Payment
of the CIC Severance Payment will commence on the first payday following the
30th day after Executive’s termination date and continue over a 6 month period
in equal installments, with payments made on Company’s regular paydays. Such
release will not affect Executive’s continuing obligations to the Company under
the Proprietary Information and Inventions Agreement. The Company’s obligation
to pay and Executive’s right to receive the CIC Severance Package set forth
herein shall cease in the event of Executive’s breach of any of his obligations
under this Agreement or the Proprietary Information and Inventions Agreement.
1.7        Application of Section 409A.
1.7.1    All references in this Agreement, however phrased, to the termination
of Executive shall mean, and be deemed to occur where there has been, a
“separation from service” within the meaning of the Section 409A Regulations
under the Internal Revenue Code with respect to payment of amounts that are
deemed deferred compensation subject to the Section 409A Regulations.
Furthermore, to the extent that Executive is a “specified employee” within the
meaning of the Section 409A Regulations as of the date of Executive’s separation
from service, no amount that constitutes a deferral of compensation which is
payable on account of Executive’s separation from service shall be paid to
Executive before the date (the “Delayed Payment Date”) which is first day of the
seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service,
and all such amounts that would, but for this sentence, become payable prior to
the Delayed Payment Date will be accumulated and paid on the Delayed Payment
Date.

4

--------------------------------------------------------------------------------



1.7.2    Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code. The provisions of this Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section 409A of
the Code. However, Company does not guarantee any particular tax effect for
income provided to Executive pursuant to this Agreement. In any event, except
for Company’s responsibility to withhold applicable income and employment taxes
from compensation paid or provided to Executive, Company shall not be
responsible for the payment of any applicable taxes on compensation paid or
provided to Executive pursuant to this Agreement.
1.7.3    Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made the
earliest of (i) the date called for under Company’s applicable policies, (ii)
the time provided by this Agreement, and (iii) the end of the year after the
year in which such expense was incurred; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
1.7.4    For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments..
2.    
PROTECTION OF COMPANY’S PROPRIETARY INFORMATION AND INVENTIONS.

Executive is currently a party to, or will enter into concurrent with the
execution of this Agreement, the Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A and incorporated
herein by this reference. The Proprietary Information and Inventions Agreement
survives the execution and termination of this Agreement and/or the termination
of Executive’s employment with the Company.


3.        REPRESENTATIONS AND WARRANTIES BY EXECUTIVE
Executive represents and warrants to the Company that (i) this Agreement is
valid and binding upon and enforceable against him in accordance with its terms,
(ii) Executive is not bound by or subject to any contractual or other obligation
that would be violated by his execution or performance of this Agreement,
including, but not limited to, any non-competition agreement presently in
effect, and (iii) Executive is not subject to any pending or, to Executive’s
knowledge, threatened claim, action, judgment, order, or investigation that
could adversely affect his ability to perform his obligations under this
Agreement or the business reputation of the Company. Executive has not entered
into, and agrees that he will not enter into, any agreement either written or
oral in conflict herewith.
4.        MISCELLANEOUS
4.1        Notices. All notices, requests, and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally against written receipt or mailed (postage prepaid by certified or
registered mail, return receipt requested) or by overnight courier to the
parties at the following addresses:

5

--------------------------------------------------------------------------------



If to the Executive, to:
Jonathan Kaplan
301 Congress Avenue, Suite 700
Austin, Texas 78701
If to the Company, to:
RetailMeNot, Inc.
301 Congress Avenue, Suite 700
Austin, Texas 78701
Attn: Chief Executive Officer


All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 4.1, be deemed given upon
delivery, and (ii) if delivered by mail or overnight courier in the manner
described above to the address as provided in this Section 4.1, be deemed given
upon receipt. Any party from time to time may change its address or other
information for the purpose of notices to that party by giving written notice
specifying such change to the other parties hereto.
4.2        Authorization to be Employed. This Agreement, and Executive’s
employment hereunder, is subject to Executive providing the Company with legally
required proof of Executive’s authorization to be employed in the United States
of America within three days of Executive’s first day of employment.
4.3        Entire Agreement. This Agreement, and the attached exhibits,
supersede all prior discussions and agreements among the parties with respect to
the subject matter hereof, and contain the sole and entire agreement between the
parties hereto with respect thereto.
4.4        Survival. The respective rights and obligations of the parties that
require performance following expiration or termination of this Agreement,
including but not limited to Sections 1.6.2, 1.6.3, 2, and 4, shall survive the
expiration or termination of this Agreement, the Employment Term and/or the
Executive’s employment with the Company.
4.5        Waiver. Any term or condition of this Agreement may be waived at any
time by the party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the party waiving such term or condition. No waiver by any party
hereto of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by law or otherwise afforded, will be cumulative and not
alternative.
4.6        Amendment. This Agreement may be amended, supplemented, or modified
only by a written instrument duly executed by or on behalf of each party hereto.
4.7        Recovery of Attorney’s Fees. In the event of any litigation arising
from or relating to this Agreement, the prevailing party in such litigation
proceedings shall be entitled to recover, from the non-prevailing party, the
prevailing party’s reasonable costs and attorney’s fees, in addition to all
other legal or equitable remedies to which it may otherwise be entitled.

6

--------------------------------------------------------------------------------



4.8        No Third Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and the
Company’s successors and assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other person.
4.9        No Assignment; Binding Effect. This Agreement shall inure to the
benefit of any successors or assigns of the Company. Executive shall not be
entitled to assign or delegate his rights or obligations under this Agreement.
4.10        Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
4.11        Severability. The Company and Executive intend all provisions of
this Agreement to be enforced to the fullest extent permitted by law.
Accordingly, if a court of competent jurisdiction determines that the scope
and/or operation of any provision of this Agreement is too broad to be enforced
as written, the Company and Executive intend that the court should reform such
provision to such narrower scope and/or operation as it determines to be
enforceable. If, however, any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future law, and not subject to
reformation, then (i) such provision shall be fully severable, (ii) this
Agreement shall be construed and enforced as if such provision was never a part
of this Agreement, and (iii) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by illegal, invalid,
or unenforceable provisions or by their severance.
4.12        Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS EXECUTED
AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS
PRINCIPLES.
4.13        Arbitration. In the event of any dispute or claim relating to or
arising out of Executive’s employment relationship with Company, this Agreement,
or the termination of Executive’s employment with Company for any reason,
Executive and Company agree that all disputes shall be fully resolved by
confidential, binding arbitration conducted by a single neutral arbitrator in
Austin, Texas through the American Arbitration Association (“AAA”) pursuant to
the AAA’s Employment Arbitration Rules then in effect, which are available
online at the AAA’s website at www.adr.org or by requesting a copy from the
Human Resources Department.  The arbitrator shall permit adequate discovery and
is empowered to award all remedies otherwise available in a court of competent
jurisdiction and any judgment rendered by the arbitrator may be entered by any
court of competent jurisdiction.  The arbitrator shall issue an award in writing
and state the essential findings and conclusions on which the award is based. 
To the fullest extent permitted by applicable law, by signing this Agreement,
Executive and Company both waive the right to have any disputes or claims tried
before a judge or jury.  Executive and Company further agree that Company shall
have the right to forgo arbitration and seek injunctive relief from the courts
if Executive breaches the Proprietary Information and Inventions Agreement.  The
mutual promise by Company and Executive to arbitrate any and all disputes
between them, rather than litigate them before the courts or other bodies,
provides the consideration for this agreement to arbitrate.
4.14    Indemnification. Executive will be covered under Company’s insurance
policies and, subject to applicable law, will be provided indemnification to the
maximum extent permitted by Company’s bylaws, certificate of incorporation and
standard form of indemnification agreement, with such insurance coverage and
indemnification to be in accordance with Company’s standard practices for senior

7

--------------------------------------------------------------------------------



executive officers but on terms no less favorable than provided to any other
Company senior executive officer.
4.15    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT FOLLOWS]



8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first written above.


“COMPANY”
RETAILMENOT, INC.


 
 
 
 
 
 
By:
/s/    G. Cotter Cunningham        
 
 
Name:
G. Cotter Cunningham
 
 
Title:
President and Chief Executive Officer







“EXECUTIVE”






 
 
By:
/s/    Jonathan B. Kaplan      
 
 
Name:
Jonathan B. Kaplan
 
 
Title:
General Counsel and Corporate Secretary


9

--------------------------------------------------------------------------------



EXHIBIT A


PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT







10